     Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

GREGORY A. LADELE, D.O.,

        Plaintiff,

v.                                 CASE NO. 4:20-cv-00080-MW-CAS

MHM HEALTH PROFESSIONALS, LLC,
f/k/a MHM HEALTH PROFESSIONALS,
INC.,


        Defendant.
                                      /

                         PLAINTIFF’S STATEMENT
                      OF COMPLIANCE WITH RULE 26

       Plaintiff, GREGORY A. LADELE, D.O., makes the following
disclosures in accordance with Rule 26(a)(1)(A)(i-iii) and 26(a)(1)(C),
Federal Rules of Civil Procedure:

      A.     Rule 26(a)(1)(A)(i),Federal Rules of Civil Procedure, requires
disclosure of the name and, if known, the address and telephone number
of each individual likely to have discoverable information relative to
the disputed facts alleged with particularity in the pleadings,
identifying the subjects of the information. Plaintiff has conducted the
reasonable inquiry required under Rule 26(g), and, to the best of the
Plaintiff’s knowledge, information and belief, the disclosure is complete
and correct as of the time that it is made. Plaintiff, however, reserves
the right to supplement this list upon discovery of additional
information which may be relevant to this action:

        1.     Plaintiff
Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 2 of 10




   2.    All persons identified by Defendant in its Rule 26 disclosures.
         Plaintiff relies on the information provided by Defendant in its
         rule 26 disclosures as to the knowledge of each such witness
         about claims and defenses. Plaintiff will supplement this report
         if needed after depositions and additional information is gathered.

   3.    All persons identified by Defendant and Plaintiff in any answers
         to any interrogatories. Plaintiff relies on the information
         provided by Defendant about the role and relevant knowledge
         held by each witness and will supplement this response if and
         when additional information is obtained.

   4.    All persons noticed and/or deposed during discovery. Plaintiff
         lists this category of potential witnesses in an abundance of
         caution. To Plaintiff’s knowledge no one has yet been noticed
         for deposition.     Plaintiff anticipates that witnesses on
         Defendant’s Rule 26 disclosure, as well as the Plaintiff, will be
         deposed. At this point, Plaintiff relies on Defendant’s Rule 26
         disclosure.

   5.    All records custodians of any and all records Plaintiff seeks to
         introduce as evidence at trial. Plaintiff lists this category in an
         abundance of caution. Plaintiff anticipates that the parties will
         cooperate in authenticating documents and that records
         custodians will not be necessary. However, in the event they are,
         Plaintiff will call records custodians as to any and every document
         produced during this case whether from the parties or third
         parties, as needed to authenticate documents that are not
         otherwise stipulated as authentic by the parties.

   6.    One or more of Plaintiff’s family members and personal friends,
         having knowledge of emotional damages occasioned to Plaintiff
         by Defendant’s activities as follows, as well as the work ethic and
         character of Plaintiff:

         None




                                   2
Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 3 of 10



   7.    The following doctors may have knowledge and opinions they
         have regarding treatment of the Plaintiff:

         None

   8.    The following current and former employees of Defendant may
         have knowledge of Plaintiff's work performance and/or
         knowledge of Defendant's discrimination against Plaintiff:

         Carol Abbott
         Nurse Practitioner
         c/o Defendant
         (508) 410-4282
         Has knowledge of Priscilla Roberts’ lack of professionalism
         including her history of yelling at employees and being
         confrontational; has knowledge of providing the mortality review
         for the patient whom Plaintiff asked to be transferred from the
         Infirmary to the Hospital which she failed to do and the patient
         died the following day; may have knowledge of other claims and
         defenses in this matter.

         Errol Campbell
         Regional Medical Director (Region#2)
         c/o Defendant
         (850) 228-5279
         Has knowledge of concerns about Plaintiff’s salary being higher
         than the State Medical Director’s, Dr. Daniel Cherry; has
         knowledge of preferential treatment of others related to Plaintiff’s
         vacation coverage; has knowledge of being aware of Plaintiff’s
         concerns related to consistency amongst Regional Medical
         Directors; has knowledge of emails confirming delay of receipt of
         patient who was expected to receive treatment of Hepatitis C; may
         have knowledge of other claims and defenses in this matter.

         Dr. Saint Charles
         Hospitalist/Full-Time
         c/o Defendant
         (954) 793-5829
         Has knowledge of working at the hospital and can attest to the
         conditions of the care provided there along with efforts to bring

                                   3
Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 4 of 10



         that to the attention of Upper Level Management; has knowledge
         of concerns related to healthcare delivery which was not
         community standard; has knowledge that this was one of
         Plaintiff’s major concerns which he expressed to Upper Level
         Management on several occasions; may have knowledge of other
         claims and defenses in this matter.

         Dr. Daniel Cherry III
         State Medical Director
         c/o Defendant
         Has knowledge of Plaintiff reporting on clinical matters directly
         to him; has knowledge of forcing Plaintiff to be on-call by
         telephone during his vacations and was frequently required to
         manage clinical problems during the day; has knowledge of
         Plaintiff being denied compensation for working during this time;
         has knowledge of the Defendant’s chronic short staffing problems
         at RMC; may have knowledge of other claims and defenses in this
         matter.

         Dr. Jean Dure
         PRN Provider
         c/o Defendant
         (401) 749-6019
         Has knowledge of concerns related to healthcare delivery
         conditions which were not addressed by Upper Level
         Management; may have knowledge of other claims and defenses
         in this matter.

         Dr. Josephine Eady
         Hospital Administrator
         c/o Defendant
         Has knowledge of unprofessional behaviors involving treatment
         and lack of professional behavior during Plaintiff’s time as
         Regional Medical Director; has knowledge of preferential
         treatment shown to Priscilla Roberts which made it difficult for
         many employees to perform their job duties with people of color
         having the most arduous time with her; has knowledge of Roberts’
         unprofessional comments in the workplace; has knowledge of
         Roberts being reprimanded by her supervisor for those comments;
         may have knowledge of other claims and defenses in this matter.

                                  4
Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 5 of 10



         James Hankerson
         Director of Nursing
         c/o Defendant
         (352) 672-1096
         Has knowledge of writing a letter regarding concerns about not
         meeting current nursing standards; has knowledge of Plaintiff’s
         concerns about being short-staffed; may have knowledge of other
         claims and defenses in this matter.

         Latoya Jenkins
         Medical Records
         c/o Defendant
         Has knowledge of witnessing Priscilla Roberts hiding medical
         records in which Plaintiff had made a direct order to have a patient
         placed in the hospital for concerns related to psychiatric problems;
         has knowledge of Plaintiff’s orders not being followed and the
         patient dying the following day from hemorrhaging; may have
         knowledge of other claims and defenses in this matter.

         Krissy Kirkland
         RN/Urgent Care
         c/o Defendant
         (386) 266-9686
         Has knowledge of telling Plaintiff she felt uncomfortable writing
         a letter that alluded to her being asked to do something against her
         will by Plaintiff; has knowledge of unprofessional behavior by
         Priscilla Roberts in the workplace; may have knowledge of other
         claims and defenses in this matter.

         Victoria Love
         Vice President of Operations
         c/o Defendant
         Has knowledge of Plaintiff’s email to her, Dr. Cherry and Dr. Jeff
         Keller on or about January 31, 2017 regarding his grave concerns
         of short-staffing at the RMC; has knowledge of participating in
         the decision to terminate Plaintiff; may have knowledge of other
         claims and defenses in this matter.




                                   5
Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 6 of 10



         Lisa Lynch
         Human Resources Representative
         c/o Defendant
         Has knowledge of being present when Plaintiff was terminated by
         the Defendant; may have knowledge of other claims and defenses
         in this matter.

         Dr. (fnu) Pouparinas
         Staff Provider
         c/o Defendant
         (251) 359-8101
         Has knowledge of issues with the conditions of the facility and the
         lack of response from Upper Level Management to address those
         issues; may have knowledge of other claims and defenses in this
         matter.

         Priscilla Roberts
         Health Services Administrator-Outpatient
         c/o Defendant
         Has knowledge of the failed audits of the Outpatient Clinic under
         her supervision due to her mismanagement; has knowledge of
         using racial slurs against RMC employees; may have knowledge
         of other claims and defenses in this matter.

         Dr. (fnu) Simeon, M.D.
         PRN Provider
         c/o Defendant
         (954) 367-7554
         Has knowledge of concerns related to healthcare delivery which
         were not community standard; has knowledge that this was one of
         Plaintiff’s major concerns which he expressed to Upper Level
         Management; may have knowledge of other claims and defenses
         in this matter.

         (fnu) Smith
         Warden, RMC Facility
         c/o Defendant
         Has knowledge of being involved in the conversation and meeting
         to approve patient being transferred from the Infirmary to the


                                   6
  Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 7 of 10



            Hospital, a discussion that included Priscilla Roberts; may have
            knowledge of other claims and defenses in this matter.

            Tamara Taylor
            Regional Director of Operations
            c/o Defendant
            Has knowledge of terminating Plaintiff on September 5, 2017 and
            refusing to provide a reason for it; has knowledge of Plaintiff’s
            concerns about the Outpatient Unit’s failed audits due to
            mismanagement; has knowledge of Plaintiff’s requests to work a
            four day/ten hour shift which was denied but granted to Dr. Chris
            Hadadd, an older Caucasian physician who was hired after
            Plaintiff; may have knowledge of other claims and defenses in this
            matter.

            Dr. Jacqueline Williams, M.D.
            PRN Provider
            c/o Defendant
            (352) 538-5228
            Has knowledge of her concerns related to healthcare delivery
            which was not community standard; has knowledge of this being
            one of Plaintiff’s major issues which he conveyed to Upper Level
            Management; may have knowledge of other claims and defenses
            in this matter.


      B.    Rule 26(a)(1)(A)(ii), Federal Rules of Civil Procedure,
requires disclosure of a copy or a description by category and location of,
all documents, data, compilations, and tangible things in the possession,
custody or control of the party that are relevant to the disputed facts
alleged with particularity in the pleadings. Plaintiff reserves the right to
supplement this list as additional information becomes available. Plaintiff
has performed a good faith examination of the pleadings and of all
documents in Plaintiff’s possession and makes the following disclosure of
documents that may be relevant:

      1.    Plaintiff’s documents to and from EEOC and FCHR.




                                     7
  Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 8 of 10



       C.    Rule 26(a)(1)(A)(iii),Federal Rules of Civil Procedure,
requires a computation of any category of damages claimed by the
disclosing party, making available for inspection and copying under
Rule 34 the documents or other evidentiary material not privileged or
protected from disclosure on which such computation is based, including
materials bearing on the nature and extent of injuries suffered. Plaintiff,
to the extent that these documents are available, identifies the following:

      1.    Plaintiff claims lost wages and other tangible damages. The
            following are estimates of Plaintiff’s damages based upon the
            information he is aware of and can recall at this time:

            Plaintiff was earning weekly wages of approximately $5,014.00
            when he worked for the Defendant. After being terminated on
            September 5, 2017, Plaintiff did not find new employment until
            December 4, 2017, a period of approximately 13 weeks.
            $5,014.00 for 13 weeks is approximately $65,182.00 Plaintiff
            suffered in lost wages during this time period.

            On December 4, 2017, Plaintiff began working for Corizon
            Healthcare, Inc. earning weekly wages of approximately
            $6,384.62. He continues to work at Corizon and has been
            promoted twice now earning approximately $6,453.85 per week.

            As of this date, April 14, 2020, Plaintiff estimates his damages at
            approximately $65,182.00 for lost wages.

      2.    Plaintiff is also entitled to damages relating to mental anguish,
            emotional distress, depression, anger, escalated levels of stress,
            feelings of helplessness, embarrassment, humiliation, loss of
            capacity for the enjoyment of life, and illness. It is not Plaintiff’s
            counsel’s practice to ask the jury for a set financial award for
            intangible damages. Instead, it is Plaintiff’s counsel’s practice to
            ask the jury to award an amount of money for emotional pain and
            suffering that will fairly compensate the Plaintiff for the mental
            pain and suffering endured as a result of the unlawful acts of
            Defendant.




                                       8
 Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 9 of 10




           Plaintiff submits that the decision how much to award for these
           damages belongs to the jury and to the jury alone. Plaintiff
           further submits that on a practical level, a forced statement of
           emotional pain and suffering damages, as here, is pernicious.
           Appearing as it must in a court paper, it is subject to Rule 11 and,
           therefore, in light of the above authorities and common sense, the
           number given is necessarily not based on any specific calculation
           or formula.
           Plaintiff also claims entitlement to attorneys' fees and costs in
           this matter.

     3.    Lost pay increases and bonuses, as may be applicable.

     4.    Punitive damages, amount sought will be the maximum allowed
           by law.

     5.    Injunctive relief and other equitable relief as allowed by law.

     6.    Reinstatement of Plaintiff’s position, pay, fringe benefits, and
           tenure.

     7.    Plaintiff also seeks to recover front pay and back pay, as may be
           applicable.

     8.    Other damages may be made known to Plaintiff during the course
           of this action.


      D.   Rule 26(a)(1)(A)(iv), Federal Rules of Civil Procedure,
requires disclosure of any insurance agreement under which any
person carrying on an insurance business may be liable to satisfy part
or all of any judgment which may be entered in the action or to
indemnify or reimburse for payments made to satisfy the judgment.




                                     9
 Case 4:20-cv-00080-MW-MAF Document 17 Filed 04/14/20 Page 10 of 10




      Plaintiff has no such insurance policy but reasonably believes that a
policy of insurance covers Defendant's actions in this case.

                               Respectfully submitted,



                               /s/ Farnita Saunders Hill_______
                               Farnita Saunders Hill [FBN 1012158]
                               Marie A. Mattox, Esquire
                               Marie A. Mattox [FBN0739685]
                               MARIE A. MATTOX, P. A.
                               203 N. Gadsden Street
                               Tallahassee, FL 32301
                               Telephone: (850) 383-4800
                               Facsimile: (850) 383-4801
                               farnita@mattoxlaw.com
                               jervonie@mattoxlaw.com
                               marie@mattoxlaw.com
                               susan@mattoxlaw.com
                               ATTORNEYS FOR PLAINTIFF




                                    10
